


Exhibit 10.1










SUBSCRIBER’S SEED CAPITAL SHARE PRIVATE




PLACEMENT SUBSCRIPTION AGREEMENT

  







Between:

 







PACIFIC BLUE ENERGY CORP.







&







_________________________________

{NAME OF SUBSCRIBER}

















--------------------------------------------------------------------------------

SUBSCRIBER’S SEED CAPITAL SHARE PRIVATE

PLACEMENT SUBSCRIPTION AGREEMENT




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED, OR THE LAWS OF ANY STATE, AND ARE BEING ISSUED PURSUANT TO
AN EXEMPTION FROM REGISTRATION PERTAINING TO SUCH SECURITIES AND PURSUANT TO A
REPRESENTATION BY THE SECURITY HOLDER NAMED HEREON THAT SAID SECURITIES HAVE
BEEN ACQUIRED FOR PURPOSES OF INVESTMENT AND NOT FOR PURPOSES OF DISTRIBUTION.
THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF REGISTRATION, OR THE AVAILABILITY OF AN EXEMPTION FROM SUCH
REGISTRATION. FURTHERMORE, NO OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS
TO TAKE PLACE WITHOUT THE PRIOR WRITTEN APPROVAL OF COUNSEL TO THE COMPANY. THE
STOCK TRANSFER AGENT HAS BEEN ORDERED TO EFFECTUATE TRANSFERS ONLY IN ACCORDANCE
WITH THE ABOVE INSTRUCTIONS.

(OR)




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE LAWS OF ANY STATE, AND ARE BEING ISSUED
IN RELIANCE UPON REGULATION S PROMULGATED UNDER THE ACT. THESE SECURITIES MAY
NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
REGISTRATION, THE AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION OR
COMPLIANCE WITH REGULATION S. FURTHERMORE, NO OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION IS TO TAKE PLACE WITHOUT THE PRIOR WRITTEN APPROVAL OF COUNSEL TO
THE COMPANY. THE STOCK TRANSFER AGENT HAS BEEN ORDERED TO EFFECTUATE TRANSFERS
ONLY IN ACCORDANCE WITH THE ABOVE INSTRUCTIONS.




(AND, IF APPLICABLE)




UNLESS PERMITTED UNDER APPLICABLE SECURITIES LEGISLATION, THE HOLDER OF THE
SECURITIES REPRESENTED HEREBY SHALL NOT TRADE THE SECURITIES IN CANADA BEFORE
THE EARLIER OF (I) THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE DATE THE
COMPANY FIRST BECAME A REPORTING ISSUER IN ANY OF ALBERTA, BRITISH COLUMBIA,
MANITOBA, NOVA SCOTIA, ONTARIO, QUEBEC AND SASKATCHEWAN, IF THE COMPANY IS A
SEDAR FILER, AND (II) THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE LATER OF
(A) THE DISTRIBUTION DATE, AND (B) THE DATE THE COMPANY BECAME A REPORTING
ISSUER IN THE LOCAL JURISDICTION OF THE SUBSCRIBER OF THE SECURITIES THAT ARE
THE SUBJECT OF THE TRADE.




















2







--------------------------------------------------------------------------------

SHARE PRIVATE PLACEMENT OFFERING




To:

Pacific Blue Energy Corp. (the “Company”), with an address for notice and
delivery located at 42016 N. Anthem Heights Dr. Anthem AZ, 85086.







The Company is offering (collectively, the “Offering”), on a private placement
basis, common shares of the Company (each a “Share”) to eligible investors (each
such an investor who subscribes to this Offering by this document is hereinafter
referred to as the “Subscriber”) at a subscription price of U.S. $0.20 per
Share. The within private placement Offering of Shares by the Company is not
subject to any minimum subscription. The Company offers, and the Subscriber
accepts, the Shares on the terms and conditions as set forth in this
subscription agreement (the “Agreement”).




Article 1

SUBSCRIPTION FOR SHARES




1.1

Subscription for Shares. Based upon the hereinafter terms, conditions,
representations, warranties and covenants given by each party to the other, the
Subscriber hereto hereby irrevocably subscribes for and agrees to purchase
_______________ Shares of the Company, at a subscription price of U.S. $0.20 per
Share, for aggregate consideration of U.S. $_______________ (the “Subscription
Price”).




1.2

Acceptance of subscription. The Company, upon acceptance by its Board of
Directors (the “Board”) of all or part of this subscription Agreement, agrees to
issue the accepted number of Shares, as fully paid and non-assessable, and as
consideration for the Subscriber’s subscription, and to refund any excess
subscription monies of the Subscription Price of any non-accepted portion of
this subscription Agreement by the Board.




1.3

Other financings. The Shares issuable by the Company under this Offering will
not restrict or prevent the Company from obtaining any other financing nor from
issuing additional securities or rights during the period of the Offering.




1.4

Subscriber’s eligibility for subscription. The Subscriber acknowledges and
warrants (and has made diligent inquiries to so determine or has the
sophistication and knowledge to know the Subscriber’s status without concern of
error), on which the Company relies, that the Subscriber is purchasing the
Shares on a private basis and without infraction of or impedance by the
Subscriber’s domicile laws due to one or more of the following:




(a)

the Subscriber is an eligible and exempt investor under the laws of the
Subscriber’s domicile by either being a person who complies with exemptions from
prospectus requirements or is otherwise exempt by virtue of the Subscriber’s
wealth, income and investment knowledge or capacity; or




(b)

the Subscriber is subscribing for a value in Shares constituting an exempt
investment under the laws of the Subscriber’s domicile; or




(c)

the Subscriber’s domicile laws do not restrict investment; and




(d)

where the Subscriber has completed the appropriate portions of this Agreement
and its related Appendices and the completion of the same, whether signed or
not, constitute a true and accurate statement by the Subscriber.




1.5

Risks of subscription. The Subscriber acknowledges that no party independent of
the Company has made or will make any opinion or representations on the merits
or risks of an investment in any of the Shares unless sought out by the
Subscriber; which the Subscriber is encouraged to do. The Subscriber is aware
that this investment is a speculative and risky investment, the Subscriber
warrants that it could tolerate the full loss of the investment without
significant or material impact on the Subscriber’s financial condition and the
Subscriber waives all claim or liability of the Company for any loss in value of
this investment.




Article 2

METHOD OF SUBSCRIPTION AND ACCEPTANCE BY THE COMPANY




2.1

Method of subscription. It is hereby acknowledged and agreed by the parties
hereto that any subscription for Shares shall be made by the Subscriber:





3







--------------------------------------------------------------------------------




(a)

by faxing to the Company’s counsel, Carrillo Huettel, LLP (the “Company’s
Counsel”), at (619) 330-1888 a completed copy of this Agreement together with an
executed copy of the signature page of this Agreement; and




(b)

by delivering to the Company, at 42016 N. Anthem Heights Dr. Anthem AZ, 85086,
or to the Company’s Counsel, at 501 W. Broadway Suite 800, San Diego, CA 92101,
an originally executed copy of this completed Agreement together with payment
for the exact Subscription Price for such Shares in the following manner:




(i)

by delivery:




(A)

to the Company, at its above address, of a bank draft, money order or cashier’s
check for the exact Subscription Price for the Shares made payable to the
Company; or




(B)

to the Company’s Counsel, at its above address, of a bank draft, money order or
cashier’s check for the exact Subscription Price for the Shares made payable to
“Carrillo Huettel, LLP In Trust” for the account of the Company; or




(ii)

by wire transfer to the Company’s Counsel of the exact Subscription Price for
the Shares to the following wiring instructions:




 

Bank Name:

Bank of America;

 

Bank Address:

7680 Girard Avenue, La Jolla, CA 92037

 

Transit Number:

0260-0959-3

 

Account Name:

Carrillo Huettel, LLP Client Trust Account

 

Reason:

Re: Pacific Blue Energy Corp.

 

Account Number:

16648-41027

 

Swift Code:

BOFAUS3N




In this regard, and should the Subscriber’s subscription and/or Subscription
Price payment be submitted to the Company’s Counsel, in trust or otherwise (as
above in respect to the wire transfer), then the Subscriber agrees that the
Company’s Counsel shall have no accountability to the Subscriber whatsoever and
acknowledges that the Company’s Counsel is merely a recipient for the Company
and has no obligation of any nature to the Subscriber. Under no circumstances
shall the Company’s Counsel be considered to be giving legal or other advice or
services to the Subscriber and no communication between the Subscriber and the
Company’s Counsel shall be considered advice (at the most only administrative
subscription assistance on behalf of the Company) but the Subscriber shall rely
solely and exclusively on the Subscriber’s own judgment and the advice of the
Subscriber’s own counsel.




2.2

Acceptance of subscription or return of Subscription Price by the Company. The
Subscriber acknowledges that the Company will be accepting subscriptions for
Shares on a first come, first serve, basis. As a consequence the Company, upon
acceptance by its Board of all or part of this subscription Agreement (the
“Acceptance”), hereby agrees to issue the accepted number of Shares, as fully
paid and non-assessable, and as consideration for the Subscriber’s subscription,
and to refund any excess subscription monies of the Subscription Price of any
non-accepted portion of this subscription Agreement by the Board. In this regard
the Subscriber acknowledges that, although Shares may be issued to other
subscribers concurrently with the Company’s Acceptance of all or part of this
subscription Agreement, there may be other sales of Shares by the Company, some
or all of which may close before or after the Acceptance herein. The Subscriber
further acknowledges that there is a risk that insufficient funds may be raised
by the Company upon the Company’s Acceptance of all or part of this subscription
Agreement to fund the Company’s objectives and that further closings may not
take place after Acceptance herein.








4







--------------------------------------------------------------------------------

2.3

Use of funds before and after Acceptance. The Subscriber acknowledges and agrees
that the Subscription Price monies shall be advanced immediately to the
Company’s general funds to reserve the Subscriber’s subscription, shall not be
held in trust, the Company may employ such funds for its business purposes
immediately and prior to Acceptance and such funds shall not be considered a
loan and shall not bear interest but shall constitute solely a reservation of
subscription and advance of funds therefore. The Subscriber shall not demand
return of its Subscription Price monies unless the Shares have not been issued
for a period in excess of 90 calendar days from the date of this subscription
and such demand may be fulfilled by Acceptance and delivery of subscribed Shares
or return of funds at the Company’s sole and absolute discretion. The Subscriber
acknowledges that the funds to be raised from all Shares are to be employed for
the business of the Company in accordance with management’s determination as to
the best use of the same for the Company’s business plans. Notwithstanding any
disclosure document or offering memorandum or prospectus provided concurrent
with this subscription, the Company reserves the right at any time to alter its
business plans in accordance with management’s appreciation of the market for
the goods and services of the Company and the best use of the Company’s funds to
advance its business, whether present or future.




2.4

Securities issued at different prices and characteristics. The Subscriber
acknowledges that the Company will issue its securities at different prices
which may occur sequentially, from time-to-time, or at the same time and prices
in the future may be lower than now. The Company will also issue offerings which
have warrants, or other benefits, attached and some offerings which do not. Not
all subscribers will receive common shares, or other share classes, of the
Company at the same price and such may be issued at vastly different prices to
that of the Subscriber. For example, however, without limitation, the Company
will or may issue securities at nominal prices as ‘founders shares’ (which may
or will constitute millions of securities, as determined solely by the Board) or
for developmental assets (which cannot be valued and so may be assigned a
nominal value on the Company’s books) or for services or to attract expertise or
management talent or other circumstances considered advisable by the Board. Such
issuance at different prices are made by the Board in its judgment as to typical
structuring for a company such as the Company, to incentivize, reward and to
provide a measure of developmental control, to acquire assets or services which
the Board considers necessary or advisable for the Company’s development and
success and other such considerations in the Board’s judgment. The Company may
or will acquire debt and/or equity financings in the future required or
advisable, as determined by the Board, in the course of the Company’s business
development. The Subscriber acknowledges these matters, understands that the
Subscriber’s investment is not necessarily the most advantageous investment in
the Company and authorizes the Board now and hereafter to use its judgment to
make such issuances whether such issuances are at a lesser, equal or greater
price than that of the Subscriber and whether such is prior to, concurrent with
or subsequent to the Subscriber’s investment herein.




2.5

Delivery of Share certificates. The Company, within 90 calendar days of the
Acceptance by its Board of all or part of this subscription Agreement, agrees to
deliver to the Subscriber a Share certificates for the accepted number of Shares
purchased by the Subscriber under this subscription Agreement and registered in
the name of the Subscriber.







Article 3

INVESTMENT SUBSCRIPTION TERMS, CORPORATE DISCLOSURE AND

GENERAL SUBSCRIBER ACKNOWLEDGEMENTS AND WARRANTIES




3.1

Description of the Shares. The Company is issuing Shares at a price of U.S.
$0.20 per Share. The Shares are a part of the common shares of the Company
presently authorized. Copies of the constating documents of the Company
describing the common shares and the rights of shareholders are available upon
request.




3.2

Release of liability and indemnity. The Subscriber acknowledges and agrees that,
in consideration, in part, of the Company’s within Acceptance of this
subscription, the Subscriber hereby does hereby release, remise and forever
discharge each of the Company and its respective subsidiaries, directors,
officers, employees, attorneys, agents, executors, administrators, successors
and assigns and the Company’s Counsel, of and from all manner of action and
actions, causes of action, suits, debts, dues, accounts, bonds, covenants,
contracts, claims, damages and demands, whether known or unknown, suspected or
unsuspected and whether at law or in equity, which against either of the Company
and/or any of its respective subsidiaries, directors, officers, employees,
attorneys, agents, executors, administrators, successors and assigns and the
Company’s Counsel, the Subscriber ever had, now has, or which any of the
Subscriber’s respective successors or assigns, or any of them hereafter can,
shall or may have by reason of any matter arising from the within subscription
or the use of funds or the operation of the Company (collectively, the
“Release”) except only for gross negligence or fraud (and such shall constitute
only objective willful act of objective material wrongdoing). The Subscriber
shall hold harmless and indemnify the Company from and against, and shall
compensate and reimburse the same for, any loss, damage, claim, liability, fee
(including reasonable attorneys’ fees), demand, cost or expense (regardless of
whether or not such loss, damage, claim, liability, fee, demand, cost or expense
relates to a third-party claim) that is directly or indirectly suffered or
incurred by the Company, or to which the Company becomes subject, and that
arises directly or indirectly from, or relates directly or indirectly to, any
inaccuracy in or breach of any representation, warranty, covenant or obligation
of the Subscriber contained in this Agreement. This Release is irrevocable and
will not terminate in any circumstances.





5







--------------------------------------------------------------------------------




3.3

The Subscriber’s understandings and acknowledgments. The Subscriber acknowledges
and agrees that:




(a)

Further financings: the Company may issue further offerings similar to the
within Offering which may be at higher or lower prices (as determined by the
Company in accordance with its appreciation of market conditions). The Company
may, and will, acquire debt and/or equity financings in the future required or
advisable in the course of the Company’s business development;




(b)

Withdrawal or revocation: this Agreement is given for valuable consideration and
shall not be withdrawn or revoked by the Subscriber once tendered to the Company
with the Subscription Price;




(c)

Agreement to be bound: the Subscriber hereby specifically agrees to be bound by
the terms of this Agreement as to all particulars hereof and hereby reaffirms
the acknowledgments, representations and powers as set forth in this Agreement;




(d)

Reliance on Subscriber’s representations: the Subscriber understands that the
Company will rely on the acknowledgments, representations and covenants of the
Subscriber contained herein in determining whether a sale of the Shares to the
Subscriber is in compliance with applicable securities laws. The Subscriber
warrants that all acknowledgments, representations and covenants are true and
accurate; and




(e)

Waiver of pre-emptive rights: the Subscriber hereby grants, conveys and vests
unto the President of the Company, or unto such other nominee or nominees of the
President of the Company as the President of the Company may determine, from
time to time, in the President’s sole and absolute discretion, as the
Subscriber’s power of attorney solely for the purpose of waiving any prior or
pre-emptive rights which the Subscriber may have to further issues of equity by
the Company under applicable corporate and securities laws.




3.4

The Subscriber’s representations, warranties and understandings as a non-U.S.
resident. The Subscriber hereby acknowledges, represents and warrants to the
Company and understands that:




(a)

Not a U.S. Person: if the Subscriber is not a resident of the United States, the
Subscriber: (i) is not a U.S. Person (as defined in Rule 902 of Regulation S
(“Regulation S”) under the United States Securities Act of 1933 (the “U.S.
Act”), which definition includes, but is not limited to, any natural person
resident in the United States, any corporation or partnership incorporated or
organized under the laws of the United States or any estate or trust of which
any executor, administrator or trustee is a U.S. Person; (ii) is not purchasing
any of the Shares for the account or benefit of any U.S. Person or for offering,
resale or delivery for the account or benefit of any U.S. Person or for the
account of any person in any jurisdiction other than the jurisdiction set out in
the name and address of the Subscriber set forth hereinbelow; and (iii) was not
offered any Shares in the United States and was outside the United States at the
time of execution and delivery of this Agreement;




(b)

No registration and sales under Regulation S: the Subscriber acknowledges that
the Shares have not been registered under the U.S. Act and the Company has no
obligation or present intention of filing a registration statement under the
U.S. Act in respect of any of the Shares. The Subscriber agrees to resell the
Shares only in accordance with the provisions of Regulation S, pursuant to a
registration under the U.S. Act or pursuant to an available exemption from such
registration, and that hedging transactions involving the Shares may not be
conducted unless in compliance with the U.S. Act. The Subscriber understands
that any certificate representing the Shares may bear a legend setting forth the
foregoing restrictions. The Subscriber understands that the Shares are
restricted within the meaning of “Rule 144” promulgated under the U.S. Act; that
the exemption from registration under Rule 144 will not be available in any
event for at least one year from the date of purchase and payment of the Shares
by the Subscriber, and even then will not be available unless (i) a public
trading market then exists for the common stock of the Company, (ii) adequate
information concerning the Company is then available to the public and (iii)
other terms and conditions of Rule 144 are complied with; and that any sale of
the Shares may be made by the Subscriber only in limited amounts in accordance
with such terms and conditions;




(c)

No U.S. beneficial interest: if the Subscriber is not a resident of the United
States, no U.S. Person, either directly or indirectly, has any beneficial
interest in any of the Shares acquired by Subscriber hereunder, nor does the
Subscriber have any agreement or understanding (written or oral) with any U.S.
Person respecting:




(i)

the transfer or any assignment of any rights or interest in any of the Shares;




(ii)

the division of profits, losses, fees, commissions or any financial stake in
connection with this subscription; or





6







--------------------------------------------------------------------------------




(iii)

the voting of the Shares;




(d)

Experience: the Subscriber has the requisite knowledge and experience in
financial and business matters for properly evaluating the risks of an
investment in the Company;




(e)

Information: the Subscriber has received all information regarding the Company
reasonably requested by the Subscriber;




(f)

Risk: the Subscriber understands that an investment in the Company involves
certain risks of which the Subscriber has taken full cognizance, and which risks
the Subscriber fully understands;




(g)

Adequacy of information: the Subscriber has been given the opportunity to ask
questions of, and to receive answers from, the Company concerning the terms and
conditions of the Offering and to obtain additional information necessary to
verify the accuracy of the information contained in the information described in
paragraph (e) above, or such other information as the Subscriber desired in
order to evaluate an investment in the Company;




(h)

Residency: the residence of the Subscriber as set forth hereinbelow is the true
and correct residence of the Subscriber and the Subscriber has no present
intention of becoming a resident or domiciliary of any other jurisdiction;




(i)

Independent investigation: in making a decision to invest in the Company the
Subscriber has relied solely upon independent investigations made by the
Subscriber;




(j)

Principal: the Subscriber is purchasing the Shares as principal for the
Subscriber’s own account and not for the benefit of any other person, except as
otherwise stated herein, and not with a view to the resale or distribution of
all or any of the Shares;




(k)

Decision to purchase: the decision of the Subscriber to enter into this
Agreement and to purchase Shares pursuant hereto has been based only on the
representations of this Agreement or based upon the Subscriber’s relationship
with a director and/or senior officer of the Company. It is not made on other
information relating to the Company and not upon any oral representation as to
fact or otherwise made by or on behalf of the Company or any other person. The
Subscriber agrees that the Company assumes no responsibility or liability of any
nature whatsoever for the accuracy, adequacy or completeness of any business
plan information which has been created based upon the Company’s management
experience. In particular, and without limiting the generality of the foregoing,
the decision to subscribe for Shares has not been influenced by:




(i)

newspaper, magazine or other media articles or reports related to the Company or
its business;




(ii)

promotional literature or other materials used by the Company for sales or
marketing purposes; or




(iii)

any representations, oral or otherwise, that the Company will become a listed
company, that any of the Shares will be repurchased or have any guaranteed
future realizable value or that there is any certainty as to the success of the
Company or the liquidity or value of any of the Shares;




(l)

Advertisements: the Subscriber acknowledges that the Subscriber has not
purchased Shares as a result of any general solicitation or general advertising,
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;




(m)

Information not received: the Subscriber has not received, nor has the
Subscriber requested, nor does the Subscriber have any need to receive, any
offering memorandum or any other document (other than financial statements or
any other document the content of which is prescribed by statute or regulation)
describing the business and affairs of the Company which has been prepared for
delivery to, and review by, prospective subscribers in order to assist them in
making an investment decision in respect of the Shares, and the Subscriber has
not become aware of any advertisement in printed media of general and regular
paid circulation, radio or television with respect to the distribution of the
Shares;





7







--------------------------------------------------------------------------------




(n)

Information received: the Subscriber has had access to such additional
information, if any, concerning the Company as the Subscriber has considered
necessary in connection with the Subscriber’s investment decision to acquire the
Shares;




(o)

Satisfaction with information received: the Subscriber acknowledges that, to the
Subscriber’s satisfaction:




(i)

the Subscriber has either had access to or has been furnished with sufficient
information regarding the Company and the terms of this investment transaction
to the Subscriber’s satisfaction;




(ii)

the Subscriber has been provided the opportunity to ask questions concerning
this investment transaction and the terms and conditions thereof and all such
questions have been answered to the Subscriber’s satisfaction; and




(iii)

the Subscriber has been given ready access to and an opportunity to review any
information, oral or written, that the Subscriber has requested concurrent with
or as a part of this Agreement;




(p)

Economic risk: the Subscriber has such knowledge and experience in financial and
business affairs as to be capable of evaluating the merits and risks of the
Subscriber’s investment in and to the Shares, and the Subscriber is able to bear
the economic risk of a total loss of the Subscriber’s investment in and to any
of the Shares;




(q)

Speculative investment: the Subscriber understands that an investment in the
Shares is a speculative investment and that there is no guarantee of success of
the Company’s management’s plans. Management’s plans are an effort to apply
present knowledge and experience to project a future course of action which is
hoped will result in financial success employing the Company’s assets and with
the present level of management’s skills and of those whom the Company will need
to attract (which cannot be assured). Additionally, all plans are capable of
being frustrated by new or unrecognized or unappreciated present or future
circumstances which can typically not be accurately, or at all, predicted;




(r)

Address: the Subscriber is resident as set out on the last page of this
Agreement as the “Subscriber’s Address”, and the address as set forth on the
last page of this Agreement is the true and correct address of the Subscriber;




(s)

Risk and resale restriction: the Subscriber is aware of the risks and other
characteristics of the Shares and of the fact that the Subscriber will not be
able to resell the Shares except in accordance with the applicable securities
legislation and regulatory policy;




(t)

Representations as to resale: no person has made to the Subscriber any written
or oral representations:

(i)

that any person will resell or repurchase any of the Shares;




(ii)

that any person will refund the purchase of any of the Shares;




(iii)

as to the future price or value of any of the Shares; or




(iv)

that any of the Shares will be listed and posted for trading on any stock
exchange, over-the-counter or bulletin board market, or that application has
been made to list and post any of the Shares for trading on any stock exchange,
over-the-counter or bulletin board market; and




(v)

the Subscriber will not resell any of the Shares except in accordance with the
provisions of applicable securities legislation and stock exchange,
over-the-counter and/or bulletin board market rules;




(u)

Reports and undertakings: if required by applicable securities legislation,
policy or order or by any securities commission, stock exchange or other
regulatory authority, the Subscriber will execute and otherwise assist the
Company in filing such reports, undertakings and other documents as may be
reasonably required with respect to the issue of the Shares;








8







--------------------------------------------------------------------------------

(v)

Resale restrictions: the Subscriber has been independently advised as to the
applicable hold period imposed in respect of the Shares by securities
legislation in the jurisdiction in which the Subscriber’s resides and confirms
that no representation has been made respecting the applicable hold periods for
the Shares and is aware of the risks and other characteristics of the Shares and
of the fact that the Subscriber may not be able to resell the Shares except in
accordance with the applicable securities legislation and regulatory policy;




(w)

Age of majority: the Subscriber, if an individual, has attained the age of
majority and is legally competent to execute this Agreement and to take all
actions required pursuant hereto;




(x)

Authorization and formation of Subscriber: the Subscriber, if a corporation,
partnership, trust or other form of business entity, is authorized and otherwise
duly qualified to purchase and hold the Shares, and such entity has not been
formed for the specific purpose of acquiring Shares in this issue. If the
Subscriber is one of the aforementioned entities it hereby agrees that, upon
request of the Company, it will supply the Company with any additional written
information that may be requested by the Company. In addition, the entering into
of this Agreement and the transactions contemplated hereby will not result in
the violation of any of the terms of and provisions of any law applicable to, or
the constating documents, if a corporation, of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber may be bound;




(y)

Legal obligation: this Agreement has been duly and validly authorized, executed
and delivered by and constitutes a legal, valid, binding and enforceable
obligation of the Subscriber;




(z)

Legal and tax consequences: the Subscriber acknowledges that an investment in
the Shares of the Company may have tax consequences to the Subscriber under
applicable law, which the Subscriber is solely responsible for determining, and
the Subscriber also acknowledges and agrees that the Subscriber is responsible
for obtaining its own legal and tax advice;




(aa)

Compliance with applicable laws: the Subscriber knows of no reason (and is
sufficiently knowledgeable to determine the same or has sought legal advice) why
the delivery of this Agreement, the acceptance of it by the Company and the
issuance of the Shares to the Subscriber will not comply with all applicable
laws of the Subscriber’s jurisdiction of residence or domicile, and all other
applicable laws, and the Subscriber has no reason to believe that the
Subscriber’s subscription hereby will cause the Company to become subject to or
required to comply with any disclosure, prospectus or reporting requirements or
to be subject to any civil or regulatory review or proceeding. In addition, the
Subscriber will comply with all applicable securities laws and will assist the
Company in all reasonable manner to comply with all applicable securities laws;




(ab)

Encumbrance or transfer of Shares: the Subscriber will not sell, assign, gift,
pledge or encumber in any manner whatsoever any of the Shares herein subscribed
for without the prior written consent of the Company and in accordance with
applicable securities legislation;




(ac)

Regulation S: the Subscriber further represents and warrants that the Subscriber
was not specifically formed to acquire any of the Shares subscribed for in this
Agreement in violation of the provisions of Regulation S;




(ad)

Finders’ fees: the Subscriber has not retained, employed or introduced any
broker, finder or other person who would be entitled to a brokerage commission
or finder’s fee arising out of the transactions contemplated hereby;




(ae)

Additional Subscriber acknowledgements: the Subscriber acknowledges (on its own
behalf and, if applicable, on behalf of those for whom the Subscriber is
contracting hereunder) as set forth below:




(i)

it has been furnished with all information, financial and otherwise, concerning
the business, affairs and financial position of the Company necessary to make an
informed decision to purchase the Shares and the Subscriber agrees that such
information has not been furnished pursuant to any form of written material
which is, or may be construed as, an offering memorandum as that term is defined
in the securities legislation of any Province of Canada, the securities
legislation in the jurisdictions in which the Company is incorporated and
conducts business and the securities legislation in the jurisdiction in which
the Subscriber is resident (collectively, the “Applicable Securities
Legislation” herein) as such legislation is from time to time amended, and the
regulations and rules prescribed thereto;




(ii)

the issue of the Shares will be made pursuant to exemptions from the
registration and prospectus requirements of the Applicable Securities
Legislation and therefore:





9







--------------------------------------------------------------------------------




(A)

the Subscriber is restricted from using certain of the civil remedies available
under such legislation and certain protections, rights and remedies provided in
such legislation, including statutory rights of rescission or damages, will not
be available to the Subscriber;




(B)

the Subscriber may not receive information that might otherwise be required to
be provided to the Subscriber under such legislation;




(C)

the Company is relieved from certain obligations that would otherwise apply
under such legislation;




(D)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Shares;




(E)

there is no government or other insurance covering the Shares; and




(F)

there are risks associated with the purchase of the Shares;




(iii)

no prospectus has been filed by the Company with any regulatory authority in
connection with the issuance of the Shares and the Company has already issued or
may issue shares for significantly lesser consideration per share than is being
paid by the Subscriber;




(iv)

the constating documents of the Company contain, or may contain at the
discretion of the Board, restrictions on the transfer of the Shares which
provide that, while the Company is not a public company, no shares may be
transferred without the approval of the Board;




(v)

any Subscription Price monies paid by the Subscriber for the Shares is being
raised as ‘seed’ or ‘risk’ capital for the Company in a promotional and
speculative stage for whose securities there is no market whatsoever;




(vi)

any Subscription Price monies paid by the Subscriber for the Shares are not
subject to any restrictions pertaining to the use thereof by the Company and may
be used immediately by the Company;




(vii)

this subscription forms part of a larger Offering and is subject only to the
Company’s Acceptance of this subscription Agreement and the Subscription Price
therefore;




(viii)

the sale and delivery of the Shares to the Subscriber or to any subscriber on
whose behalf the Subscriber is contracting is conditional upon such sale being
exempt from the requirement to file a prospectus or to prepare and deliver an
offering memorandum under any applicable statute relating to the sale of the
Shares or upon the issuance of such orders, consents or approvals as may be
required to permit such sale without the requirement of filing a prospectus or
preparing and delivering an offering memorandum;




(ix)

the Company may be required to provide applicable securities regulatory
authorities with a list setting forth the identities of the beneficial
purchasers of the Shares and the Subscriber acknowledges and agrees that the
Subscriber will provide, on request, particulars as to the identity of such
beneficial purchasers as may be required by the Company in order to comply with
the foregoing; and




(x)

the Subscriber (or others for whom the Subscriber is contracting hereunder) has
been advised to consult its own legal advisors with respect to the merits and
risks of an investment in the Shares and with respect to applicable resale
restrictions and the Subscriber (or others for whom the Subscriber is
contracting hereunder) is solely responsible, and the Company is not in any way
responsible, for compliance with applicable resale restrictions;




(af)

Additional Subscriber representations and warranties under Applicable Securities
Legislation: if the Subscriber is not a resident of the United States, the
Subscriber further represents and warrants to the Company and acknowledges and
agrees that the Company will also rely upon the following representations and
warranties in determining whether or not to accept this subscription under all
Applicable Securities Legislation:




(i)

the Subscriber is purchasing the Shares as principal for its own account, not
for the benefit of any other person and not with a view to the resale or
distribution of all or any of the Shares and, by signing and returning the
enclosed Appendix “I” - “Subscriber’s Certificate”, certifies that it {please
circle at least one of the following categories and complete the missing
information as appropriate}:





10







--------------------------------------------------------------------------------




(A)

resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a director, senior
officer or control person of the Company, or of an affiliate of the Company; or




(B)

resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a spouse, parent,
grandparent, brother, sister or child of ___________________ (insert name), a
director, senior officer or control person of the Company, or of an affiliate of
the Company; or




(C)

is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a close personal
friend of ___________________ (insert name), a director, senior officer or
control person of the Company, or of an affiliate of the Company; or




(D)

is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a close business
associate of _________________ (insert name), a director, senior officer or
control person of the Company, or of an affiliate of the Company; or




(E)

is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a founder of the
Company; or




(F)

is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a parent,
grandparent, brother, sister, child, spouse, close personal friend or close
business associate of ______________ (insert name), a founder of the Company; or




(G)

is a person or company that is wholly-owned by, or a majority of its board of
directors is comprised of, any combination of persons or companies described in
§3.4(af)(i)(A) to §3.4(af)(i)(F) hereinabove; or




(H)

is a trust or estate of which all of the beneficiaries or a majority of the
trustees are persons or companies described in §3.4(af)(i)(A) to §3.4(af)(i)(F)
hereinabove; or




(I)

is resident in the Province of Ontario and is a founder of the Company, or an
affiliate of __________________ (insert name), a founder of the Company; or




(J)

is resident in the Province of Ontario and is a spouse, parent, brother, sister,
grandparent or child of ___________________ (insert name), an executive officer,
director or founder of the Company; or




(K)

is resident in the Province of Ontario and is a control person of the Company;
or




(L)

is an “accredited investor” as defined in National Instrument 45-106 -
Prospectus and Registration Exemptions (“NI 45-106”); or




(M)

is an individual and will have an aggregate acquisition cost for the Shares of
not less than Cdn. $150,000; or




(N)

is not an individual but is a corporation, partnership, trust, fund, association
or any other organized group of persons that was not created solely, nor used
primarily, to permit a group of individuals to purchase securities without a
prospectus which will have an aggregate acquisition cost of purchasing the
Shares of not less than Cdn. $150,000; or





11







--------------------------------------------------------------------------------




(O)

is an employee, executive officer, director or consultant as defined in NI
45-106 of the Company, of a related entity of the Company or of a permitted
assign of one of those persons and the purchase of the Shares is voluntary; or




(P)

is resident in an “International Jurisdiction” (being a jurisdiction outside of
Canada and the United States) and:




(I)

the Subscriber is knowledgeable of, or has been independently advised as to, the
Applicable Securities Legislation of such International Jurisdiction which would
apply to this Agreement;




(II)

the Subscriber is purchasing the Shares pursuant to an applicable exemption from
any prospectus, registration or similar requirements under the Applicable
Securities Legislation of such International Jurisdiction, or, if such is not
applicable, the Subscriber is permitted to purchase the Shares under the
Applicable Securities Legislation of the International Jurisdiction without the
need to rely on exemptions; and




(III)

the Applicable Securities Legislation of the International Jurisdiction do not
require the Company to make any filings or seek any approvals of any kind
whatsoever from any regulatory authority of any kind whatsoever in the
International Jurisdiction;




(ii)

the Subscriber has not relied upon the Company or its directors and officers, or
the Company’s Counsel or advisors, for investment, legal or tax advice,
including advice with respect to the hold period and resale restrictions imposed
upon the Shares by the securities legislation in the jurisdiction in which the
Subscriber resides, and has, if desired, in all cases sought the advice of the
Subscriber’s own personal investment advisor, legal counsel and tax advisors,
and the Subscriber is either experienced in or knowledgeable with regard to the
affairs of the Company or, either alone or with its professional advisors, is
capable by reason of knowledge and experience in financial and business matters
in general, and investments in particular, of evaluating the merits and risks of
an investment in the Shares, and it is able to bear the economic risk of an
investment in the Shares and can otherwise be reasonably assumed to have the
capacity to protect its own interest in connection with the investment; and




(iii)

the Subscriber understands and acknowledges that the Company is not currently a
reporting issuer in any jurisdiction and as a result the hold period to which
the Shares are subject will be indefinite in every jurisdiction in which the
Shares are issued, until the Company becomes a reporting issuer in such
jurisdiction. There is no assurance that the Company will ever become a
reporting issuer in the future. The Subscriber further understands that the
certificates representing the Shares will bear a legend describing the resale
restrictions and the Subscriber agrees to comply with such resale restrictions;
and




(ag)

Additional Subscriber covenants and agreements: the Subscriber further covenants
and agrees that the Company will also rely upon the following covenants and
agreements in determining whether or not to accept this subscription under all
Applicable Securities Legislation:




(i)

to the extent the law permits, the Subscriber agrees to leave the Subscriber’s
Share certificate for safekeeping with the Company, but may have possession of
same upon request, if required for a Registered Retirement Savings Plan (as
defined in the Income Tax Act (Canada)) or similar requirements;




(ii)

the Subscriber acknowledges and consents to the collection and retention by the
Company of certain information, including personal information, regarding the
Subscriber and the Subscriber’s subscription, including the Subscriber’s name,
address, telephone number and e-mail address, the number of Shares purchased and
any control persons of the Subscriber. The Subscriber acknowledges and agrees
that this information will be retained on the share register of the Company
which may be available for inspection by the public. The Subscriber further
consents and agrees to the release of this information to the securities
regulatory authorities as required by law and regulatory policies; and




(iii)

the Subscriber agrees that this Agreement will in no way restrict the Company
from obtaining further funds through the sale of equity securities of the
Company or otherwise.








12







--------------------------------------------------------------------------------

3.5

Company Confidential Information. The Subscriber acknowledges that the Company
is presently engaged in the business of resource acquisition and development.
The Subscriber recognizes the importance of protecting the Company’s trade
secrets, confidential information and other proprietary information and related
rights acquired through the Company’s expenditure of time, effort and money.
Therefore, in consideration of the Company permitting the Subscriber to submit
this subscription and have access to Company information and/or Company
confidential information otherwise coming to the Subscriber, the Subscriber
agrees to be bound by the following terms and conditions:




(a)

Definitions: for all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, the following words and
phrases shall have the following meanings:




(i)

 “Confidential Information” includes any of the following:




(A)

any and all versions of the trade names, trade-mark, business plans, products,
software, all Developments (as defined below) and all other matters owned or
marketed by the Company;




(B)

information regarding the Company’s business operation, methods and practices,
including marketing strategies, product pricing, margins and hourly rates for
staff and information regarding the financial affairs of the Company;




(C)

the names of the Company’s clients and the names of the suppliers to the
Company, and the nature of the Company’s relationships with these clients and
suppliers; and




(D)

any other trade secret or confidential or proprietary information in the
possession or control of the Company;




however, Confidential Information does not include information which is or
becomes generally available to the public without the Subscriber’s fault; and




(ii)

“Developments” include all the following related to the products or business of
the Company:




(A)

copyright works, software, documentation, data, designs, scripts, photographs,
music, reports, flowcharts, trade-marks, specifications, source codes, product
designs or formula and any related works, including any enhancements,
modifications, or additions to the products owned, marketed or used by the
Company; and




(B)

inventions, devices, discoveries, concepts, ideas, algorithms, formulae,
know-how, processes, techniques, systems and improvements, whether patentable or
not; developed, created, acquired, generated or reduced to practice by the
Company or any person by or for the Company, including the Subscriber;




(b)

Maintaining confidentiality: at all times the Subscriber shall keep in strictest
confidence and trust the Confidential Information. The Subscriber shall take all
necessary precautions against unauthorized disclosure of the Confidential
Information, and the Subscriber shall not, directly or indirectly disclose,
allow access to, transmit or transfer the Confidential Information to a third
party, nor shall the Subscriber use, copy or reproduce the Confidential
Information except as may be reasonably required for the Subscriber with the
permission of the Company;




(c)

Return of Confidential Information: at the request of the Company the Subscriber
shall immediately return to the Company all materials, including all copies in
whatever form, containing the Confidential Information which are in the
Subscriber’s possession or under the Subscriber’s control; and








13







--------------------------------------------------------------------------------

(d)

No rights to Confidential Information: the Subscriber acknowledges and agrees
that the Subscriber shall not acquire any right, title or interest in or to the
Confidential Information. Should any interest in the Confidential Information
come into the possession of the Subscriber by any means, other than specific
written transfer by the Company, the Subscriber hereby assigns and transfers,
now and in the future, to the Company, and agrees that the Company shall be the
exclusive owner of, all of the Subscriber’s right, title and interest to any
such throughout the world, including all trade secrets, patent rights,
copyrights and all other intellectual property rights therein. The Subscriber
further agrees to cooperate fully at all times with respect to signing further
documents and doing such acts and other things required by the Company to
confirm such transfer of ownership of rights. The Subscriber agrees that the
obligations in this section shall continue beyond the issue of any Shares
hereunder, beyond the ownership of any Shares acquired hereunder and beyond the
termination of the Subscriber’s employment, engagement or association with the
Company, for a period of ten years from the date that the Subscriber delivers
this Agreement to the Company.




3.6

Reliance on Subscriber’s representations and warranties and indemnification. The
Subscriber understands that the Company will rely on the representations and
warranties of the Subscriber herein in determining whether a sale of the Shares
to the Subscriber is in compliance with federal and applicable state and
provincial securities laws. The Subscriber hereby agrees to indemnify the
Company and its affiliates and hold the Company and its affiliates harmless from
and against any and all liability, damage, cost or expense (including reasonable
attorney’s fees) incurred on account of or arising out of: (i) any inaccuracy in
the Subscriber’s acknowledgements, representations or warranties set forth in
this Agreement; (ii) the disposition of any of the Shares which the Subscriber
will receive, contrary to the Subscriber’s acknowledgements, representations or
warranties in this Agreement or otherwise; (iii) any suit or proceeding based
upon the claim that such acknowledgments, representations or warranties were
inaccurate or misleading or otherwise cause for obtaining damages or redress
from the Company or its affiliates; and (iv) the Subscriber’s failure to fulfill
any or all of the Subscriber’s obligations herein.




3.7

Change in Subscriber’s representations and warranties. All of the information
set forth hereinabove with respect to the Subscriber and including, without
limitation, the acknowledgements, representations and warranties set forth
hereinabove, is correct and complete as of the date hereof and, if there should
be any material change in such information prior to the acceptance of this
subscription Agreement by the Company, the Subscriber will immediately furnish
the revised or corrected information to the Company.




Article 4

UNITED STATES DECLARATIONS




4.1

Subscriber’s declarations as an “Accredited Investor” if resident in the United
States. If applicable and the Subscriber is a resident of the United States, the
undersigned Subscriber also warrants and certifies that the Subscriber is an
“Accredited Investor”, as that term is defined “Rule 501” of “Regulation D”
promulgated under Section 4(2) of the U.S. Act, by virtue of the Subscriber’s
qualification under one or more of the following categories {please check the
appropriate category or categories where applicable}:




[    ]

The Subscriber is a natural person whose individual net worth, or joint net
worth with that person’s spouse, exceeds U.S. $1,000,000.

[    ]

The Subscriber is a natural person who had an individual income in excess of
U.S. $200,000 in each of the two most recent years or joint income with the
Subscriber’s spouse in excess of U.S. $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year.

[    ]

The Subscriber is a corporation, organization described in section 501(c)(3) of
the United States Internal Revenue Code, Massachusetts, or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Shares, with total assets in excess of U.S. $5,000,000.

[    ]

The Subscriber is a trust, with total assets in excess of U.S. $5,000,000, not
formed for the specific purpose of acquiring the Shares, whose purchase is
directed by a sophisticated person.

[    ]

The Subscriber is a director or executive officer of the Company.

[    ]

The Subscriber is a “private business development company” as that term is
defined in section 202(a)(22) of the United States Investment Advisers Act of
1940.





14







--------------------------------------------------------------------------------




[    ]

The Subscriber is either: (a) a “bank” as defined in section 3(a)(2) of the U.S.
Act, or a “savings and loan association or other institution” as defined in
section 3(a)(5)(A) of the U.S. Act, whether acting in its individual or
fiduciary capacity; or (b) a broker or dealer registered pursuant to section 15
of the United States Securities Exchange Act of 1934; or (c) an “insurance
company” as defined in section 2(13) of the U.S. Act; or (d) an investment
company registered under the United States Investment Company Act of 1940 or a
“business development company” as defined in section 2(a)(48) of the United
States Investment Company Act of 1940; or (e) a small business investment
company licensed by the United States “Small Business Administration” under
either of subsections 301(c) or (d) of the United States Small Business
Investment Act of 1958; or (f) a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of U.S. $5,000,000; or (g) an employee benefit plan within the
meaning of the United States Employee Retirement Income Security Act of 1974, if
the investment decision is made by a plan fiduciary as defined in section 3(21)
of the United States Employee Retirement Income Security Act of 1974 which is
either a bank, savings and loan association, insurance company or registered
investment adviser, or if the employee benefit plan has total assets in excess
of U.S. $5,000,000 or, if a self-directed plan, with investment decisions made
solely by persons that are accredited investors.

[    ]

The Subscriber is an entity in which all of the equity owners are accredited
investors under one or more of the categories set forth hereinabove.




In this regard the Subscriber hereby acknowledges and agrees that one of the
requirements of the above-referenced exemption is that the Company and the
persons involved in the offering and sale of the relevant securities; and in
this case the Shares; must have reasonable grounds to believe and, in fact,
believe that the Subscriber, whether alone or together with the Subscriber’s
representative, if any, has such knowledge and experience in financial and
business matters that the Subscriber is capable of evaluating the merits and
risks of the prospective investment. As a result, and in order to be assured
that the offer and sale of Shares to the Subscriber as an Accredited Investor
will not result in violation of that certain exemption from the registration and
prospectus delivery requirement of the U.S. Act specified by the provisions
Section 4(2) or Rule 501 and “Rule 506” of Regulation D promulgated under the
U.S. Act, the Subscriber is being requested to hereby provide the Company with a
completed and executed copy of the Appendix “II” - “Subscriber’s Suitability
Questionnaire” which is attached hereto.




4.2

Subscriber’s declarations as a non-Accredited Investor. If applicable and the
Subscriber is a resident of the United States, the undersigned Subscriber also
warrants and certifies that the Subscriber is not an Accredited Investor, as
that term may be interpreted in accordance with Rule 501 of Regulation D
promulgated under Section 4(2) of the of the U.S. Act, however, the Subscriber
also warrants and certifies that the Subscriber satisfies one or more of the
following categories {please check the appropriate category or categories where
applicable}:




[    ]

The Subscriber has an annual gross income of at least U.S. $50,000 and a net
worth (exclusive of home, home furnishings and automobiles) of at least U.S.
$100,000;

[    ]

The Subscriber has, irrespective of annual gross income, a net worth of U.S.
$200,000 (determined with the same exclusions specified immediately above); or

[    ]

The Subscriber represents and warrants, in the event of sales to fiduciary
accounts, that such conditions are satisfied by the fiduciary, the fiduciary
account or the contributor who directly or indirectly furnished the funds for
the purchase of the Shares.








15







--------------------------------------------------------------------------------

In this regard the Subscriber hereby again acknowledges and agrees that one of
the requirements of the above-referenced exemption is that the Company and the
persons involved in the offering and sale of the relevant securities; and in
this case the Shares; must have reasonable grounds to believe and, in fact,
believe that the Subscriber, whether alone or together with the Subscriber’s
representative, if any, has such knowledge and experience in financial and
business matters that the Subscriber is capable of evaluating the merits and
risks of the prospective investment. As a result, and in order to be assured
that the offer and sale of Shares to the Subscriber as a non-Accredited Investor
will not result in violation of that certain exemption from the registration and
prospectus delivery requirement of the U.S. Act specified by the provisions of
Section 4(2) or Rules 501 and 506 of Regulation D promulgated under the U.S.
Act, the Subscriber is being requested to hereby provide the Company with a
completed and executed copy of the Appendix “II” - “Subscriber’s Suitability
Questionnaire” which is attached hereto.




4.3

Subscriber’s reliance on a Representative. If the Subscriber is relying upon the
investment advice of a representative who has advised the undersigned in
connection with this investment (the “Representative”), the undersigned believes
the Representative to be sophisticated and competent in the area of investment
advice and analysis and therefore capable of evaluating the risks and merits of
an investment in the Shares. In this regard, if applicable, and in order to rely
on Regulation D under the U.S. Act, the Subscriber is being requested to hereby
provide the Company with a completed and executed copy from its Representative
of the Appendix “III” - “Subscriber’s Representative Questionnaire” which is
attached hereto.




Article 5

RESTRICTED SECURITIES AND REGISTRATION




5.1

No registration. The Subscriber acknowledges and understands that neither the
sale of the Shares which the Subscriber is acquiring nor any of the Shares
themselves have been registered under any Applicable Securities Legislation and,
furthermore, that the Shares must be held indefinitely unless subsequently
registered under Applicable Securities Legislation or an exemption from such
registration is available.




5.2

Legending of the Shares. The Subscriber also acknowledges and understands that
the certificates representing the Shares will be stamped with the following
legend (or substantially equivalent language) restricting transfer in the
following manner:




“These securities have not been registered under the United States Securities
Act of 1933, as amended, or the laws of any state, and are being issued pursuant
to an exemption from registration pertaining to such securities and pursuant to
a representation by the security holder named hereon that said securities have
been acquired for purposes of investment and not for purposes of distribution.
These securities may not be offered, sold, transferred, pledged or hypothecated
in the absence of registration, or the availability of an exemption from such
registration. Furthermore, no offer, sale, transfer, pledge or hypothecation is
to take place without the prior written approval of counsel to the company. The
stock transfer agent has been ordered to effectuate transfers only in accordance
with the above instructions.”




(or)




“These securities have not been registered under the United States Securities
Act of 1933, as amended (the “Act”), or the laws of any state, and are being
issued in reliance upon Regulation S promulgated under the Act. These securities
may not be offered, sold, transferred, pledged or hypothecated in the absence of
registration, the availability of an exemption from such registration or
compliance with Regulation S. Furthermore, no offer, sale, transfer, pledge or
hypothecation is to take place without the prior written approval of counsel to
the company. The stock transfer agent has been ordered to effectuate transfers
only in accordance with the above instructions.

(and, if applicable)




“Unless permitted under applicable securities legislation, the holder of the
securities represented hereby shall not trade the securities before the earlier
of (i) the date that is four months and a day after the date the company first
became a reporting issuer in any of Alberta, British Columbia, Manitoba, Nova
Scotia, Ontario, Quebec and Saskatchewan, if the company is a sedar filer, and
(ii) the date that is four months and a day after the later of (a) the
distribution date, and (b) the date the company became a reporting issuer in the
local jurisdiction of the subscriber of the securities that are the subject of
the trade.”




The Subscriber hereby consents to the Company making a notation on its records
or giving instructions to any transfer agent of the Shares in order to implement
the restrictions on transfer set forth and described hereinabove.








16







--------------------------------------------------------------------------------

5.3

Disposition under Rule 144. The Subscriber also acknowledges and understands
that, if the Subscriber is a resident of the United States:




(a)

the Shares are restricted securities within the meaning of Rule 144 promulgated
under the U.S. Act;




(b)

the exemption from registration under Rule 144 will not be available in any
event for at least one year from the date of purchase and payment of the Shares
by the Subscriber, and even then will not be available unless (i) a public
trading market then exists for the common stock of the Company, (ii) adequate
information concerning the Company is then available to the public and (iii)
other terms and conditions of Rule 144 are complied with; and




(c)

any sale of the Shares may be made by the Subscriber only in limited amounts in
accordance with such terms and conditions.




In this regard the Subscriber further acknowledges and understands that, without
in anyway limiting the acknowledgements and understandings as set forth
hereinabove, the Subscriber agrees that the Subscriber shall in no event make
any disposition of all or any portion of the Shares which the Subscriber is
acquiring hereunder unless and until:




(a)

there is then in effect a “Registration Statement” under the U.S. Act covering
such proposed disposition and such disposition is made in accordance with said
Registration Statement; or




(b)

(i) the Subscriber shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, (ii) the Subscriber shall
have furnished the Company with an opinion of the Subscriber’s own counsel to
the effect that such disposition will not require registration of any such
Shares under the U.S. Act and (iii) such opinion of the Subscriber’s counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Subscriber of such concurrence.




Article 6

GENERAL PROVISIONS




6.1

Address for delivery. Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be sent
by delivery (electronic or otherwise) or prepaid registered mail deposited in a
post office addressed to the Subscriber or the Company at the address specified
in this Agreement. The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered, or, if given
by registered mail as aforesaid, shall be deemed conclusively to be the fifth
day after the same shall have been so mailed, except in the case of interruption
of postal services for any reason whatsoever, in which case the date of receipt
shall be the date on which the notice, demand or other communication is actually
received by the addressee. Either party may at any time and from time to time
notify the other party in writing of a change of address and the new address to
which notice shall be given to it thereafter until further change.




6.2

Severability and construction. Each Article, section, sub-section, paragraph,
sub-paragraph, term and provision of this Agreement, and any portion thereof,
shall be considered severable, and if, for any reason, any portion of this
Agreement is determined to be invalid, contrary to or in conflict with any
applicable present or future law, rule or regulation, that ruling shall not
impair the operation of, or have any other effect upon, such other portions of
this Agreement as may remain otherwise intelligible (all of which shall remain
binding on the parties and continue to be given full force and agreement as of
the date upon which the ruling becomes final).




6.3

Gender and number. This Agreement is to be read with all changes in gender or
number as required by the context.




6.4

Governing law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, U.S.A., and the federal laws of the United
States applicable therein. Any dispute regarding matters as between the
Subscriber and the Company, whether as a subscriber or shareholder and whether
arising under this Agreement or pursuant to shareholder rights pursuant to the
constating documents of the Company or applicable law, shall be adjudicated in
the Courts of the State of Nevada, U.S.A., unless the Company shall permit
otherwise.








17







--------------------------------------------------------------------------------

6.5

Representation and costs. It is hereby acknowledged by each of the parties
hereto that the Company’s Counsel acts solely for the Company, and,
correspondingly, that the Subscriber has been required by each of the Company’s
Counsel and the Company to obtain independent legal advice with respect to the
Subscriber’s review and execution of this Agreement. In addition, it is hereby
further acknowledged and agreed by the parties hereto that the Company’s
Counsel, and certain or all of its principal owners or associates, from time to
time, may have both an economic or shareholding interest in and to the Company
and/or a fiduciary duty to the same arising from either a directorship,
officership or similar relationship arising out of the request of the Company
for certain of such persons to act in a similar capacity while acting for the
Company as counsel. Correspondingly, and even where, as a result of this
Agreement, the consent of each party hereto to the role and capacity of the
Company’s Counsel and its principal owners and associates, as the case may be,
is deemed to have been received, where any conflict or perceived conflict may
arise, or be seen to arise, as a result of any such capacity or representation,
each party hereto acknowledges and agrees to, once more, obtain independent
legal advice in respect of any such conflict or perceived conflict and,
consequent thereon, the Company’s Counsel, together with any such principal
owners or associates, as the case may be, shall be at liberty at any time to
resign any such position if it or any party hereto is in any way affected or
uncomfortable with any such capacity or representation. Each party to this
Agreement will also bear and pay its own costs, legal and otherwise, in
connection with its respective preparation, review and execution of this
Agreement and, in particular, that the costs involved in the preparation of this
Agreement, and all documentation necessarily incidental thereto, by the
Company’s Counsel, shall be at the cost of the Company.




6.6

Survival of representations and warranties. The covenants, representations and
warranties contained herein shall survive the closing of the transactions
contemplated hereby.




6.7

Counterparts. This Agreement may be signed by the parties hereto in as many
counterparts as may be necessary, each of which so signed shall be deemed to be
an original, and such counterparts together shall constitute one and the same
instrument and notwithstanding the date of execution will be deemed to bear the
execution date as set forth in this Agreement. This Agreement may also be
executed and exchanged by facsimile and such facsimile copies shall be valid and
enforceable agreements.




6.8

Entire Agreement and amendments. This Agreement constitutes the only agreement
between the parties with respect to the subject matter hereof and shall
supersede any and all prior negotiations and understandings. There are no
collateral agreements or understandings hereto and this Agreement, and the
documents contemplated herein, constitutes the totality of the parties’
agreement. This Agreement may be amended or modified in any respect




6.9

Corrections. The Subscriber hereby authorizes the Company to correct any minor
errors in, or complete any minor information missing from, any of this Agreement
and each of Appendix “I” - “Subscriber’s Certificate”, Appendix “II” -
“Subscriber’s Suitability Questionnaire” and Appendix “III” - “Subscriber’s
Representative Questionnaire” to this Agreement, which may be required to be
completed and executed by the Subscriber and delivered to the Company in
accordance with the terms and conditions of this Agreement.




6.10

Successors and assigns. The terms and provisions of this Agreement shall be
binding upon and enure to the benefit of the Subscriber, the Company and their
respective successors and lawfully permitted assigns; provided that, except as
herein provided, this Agreement shall not be assignable by any party without the
written consent of the other. The benefit and obligations of this Agreement,
insofar as they extend to or affect the Subscriber, shall pass with any
assignment or transfer of any of the Shares in accordance with the terms of this
Agreement.








18







--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have hereunto set their respective hands
and seals in the presence of their duly authorized signatories effective as at
the dates below written.




Subscription by Subscriber:




SUBSCRIBER’S STATEMENT - the Subscriber is a sophisticated investor, the
Subscriber has sought such independent counsel as the Subscriber considers
necessary and the Subscriber has read this Agreement carefully and accepts,
agrees and acknowledges the representations and terms thereof in full and
without exception and agrees that this Agreement constitutes the entire
agreement between the Company and the Subscriber and that there are no
collateral representations or agreements between the same.




Dated at __________, __________, on this _____ day of __________, 200__. 




______________________________

   Name of Subscriber - please print




By: __________________________

Official Capacity or Title - please print







______________________________

            Signature of Subscriber







______________________________

Please print name of individual whose

signature appears above if different than

the name of the Subscriber printed above

______________________________

            Subscriber’s Address

______________________________













______________________________

     Subscriber’s Telephone Number







______________________________

     Subscriber’s Facsimile Number




______________________________

     Subscriber’s E-mail address








19







--------------------------------------------------------------------------------

Appendix “I” 




TO THE SUBSCRIBER’S SEED CAPITAL SHARE PRIVATE PLACEMENT

SUBSCRIPTION AGREEMENT OF PACIFIC BLUE ENERGY CORP.. 

SUBSCRIBER’S CERTIFICATE




In addition to the covenants, representations and warranties contained in the
“Subscriber’s Seed Capital Share Private Placement Subscription Agreement” of
the Company, to which this Appendix “I” - “Subscriber’s Certificate” is
attached, the undersigned Subscriber covenants, represents and warrants to the
Company that the Subscriber is purchasing the Shares as principal, that the
Subscriber is resident in the jurisdiction set out on the execution page thereof
and that the Subscriber:




1.

is an “accredited investor”, as defined in National Instrument 45-106 -
Prospectus and Registration Exemptions by virtue of being {please check the
appropriate category or categories where applicable}:

[     ]

(a)

a Canadian financial institution, or an authorized foreign bank listed in
Schedule III of the Bank Act (Canada);

[     ]

(b)

the Business Development Bank incorporated under the Business Development Bank
Act (Canada);

[     ]

(c)

a subsidiary of a person referred to in paragraphs (a) or (b), if the person
owns all of the voting shares of the subsidiary, except the voting securities
required by law to be owned by directors of that subsidiary;

[     ]

(d)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

[     ]

(e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

[     ]

(f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada,;

[     ]

(g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

[     ]

(h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

[     ]

(i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

[     ]

(j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;





20







--------------------------------------------------------------------------------




[     ]

(k)

an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;

[     ]

(l)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;

[     ]

(m)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements;

[     ]

(n)

an investment fund that distributes or has distributed its securities only to:

 

 

(i)

a person that is or was an accredited investor at the time of the distribution;

 

 

(ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] and 2.19 of National Instrument
45-106 - Prospectus and Registration Exemptions [Additional investment in
investment funds]; or

 

 

(iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 of National Instrument 45-106 - Prospectus and Registration
Exemptions [Investment fund reinvestment];

[     ]

(o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,

[     ]

(p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

[     ]

(q)

person acting on behalf of a fully managed account managed by that person, if
that person

 

 

(i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

 

 

(ii)

in Ontario, is purchasing a security that is not a security of an investment
fund;

[     ]

(r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

[     ]

(s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;





21







--------------------------------------------------------------------------------




[     ]

(t)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

[     ]

(u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or

[     ]

(v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as

 

 

(i)

an accredited investor, or

 

 

(ii)

an exempt purchaser in Alberta or British Columbia.

OR

 

 

 

2.

is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is {please check the
appropriate category or categories where applicable and complete the missing
information as appropriate}:

[     ]

(a)

a director, senior officer or control person of the Company, or of an affiliate
of the Company; or

[     ]

(b)

a spouse, parent, grandparent, brother, sister or child of __________________
(insert name), a director, senior officer or control person of the Company, or
of an affiliate of the Company; or

[     ]

(c)

a close personal friend of __________________ (insert name), a director, senior
officer or control person of the Company, or of an affiliate of the Company; or

[     ]

(d)

a close business associate of__________________ (insert name), a director,
senior officer or control person of the Company, or of an affiliate of the
Company; or

[     ]

(e)

a founder of the Company; or

[     ]

(f)

a parent, grandparent, brother, sister, child, spouse, close personal friend or
close business associate of __________________ (insert name), a founder of the
Company; or

[     ]

(g)

a person or company that is wholly-owned by, or a majority of its board of
directors is comprised of, any combination of persons or companies described in
§(a) to (f) above; or

[     ]

(h)

a trust or estate of which all of the beneficiaries or a majority of the
trustees are persons or companies described in §(a) to (f) above.





22







--------------------------------------------------------------------------------




OR

 

 

3.

is resident in the Province of Ontario and is {please check the appropriate
category or categories where applicable and complete the missing information as
appropriate}:

[     ]

(a)

a founder of the Company, or an affiliate of_________________ (insert name), a
founder of the Company; or

[     ]

(b)

a spouse, parent, brother, sister, grandparent or child of_________________
(insert name), an executive officer, director or founder of the Company; or

[     ]

(c)

a control person of the Company.

OR

 

 

4.

as defined in National Instrument 45-106 - Prospectus and Registration
Exemptions{please check the category where applicable}:

[     ]

an employee, executive officer, director or consultant of the Company, of a
related entity of the Company or of a permitted assign of one of those persons
and the purchase of the Shares is voluntary.

OR

 

5.

{please check the appropriate category or categories where applicable}:

[     ]

(a)

an individual and will have an aggregate acquisition cost for the Shares of not
less than $150,000; or

[     ]

(b)

not an individual but is a corporation, partnership, trust, fund, association or
any other organized group of persons that was not created solely, nor used
primarily, to permit a group of individuals to purchase securities without a
prospectus which will have an aggregate acquisition cost of purchasing the
Shares of not less than $150,000.





23







--------------------------------------------------------------------------------

                       Dated at __________, __________, on this _____ day of
__________, 200__.




 ______________________________

   Name of Subscriber - please print




By: __________________________

Official Capacity or Title - please print







______________________________

            Signature of Subscriber

______________________________

            Subscriber’s Address




______________________________










______________________________

     Subscriber’s Telephone Number

_____________________________

Please print name of individual whose

signature appears above if different than

the name of the Subscriber printed above

______________________________

     Subscriber’s Facsimile Number




______________________________

     Subscriber’s E-mail address

__________

 

 











24







--------------------------------------------------------------------------------

Appendix “II” 




TO THE SUBSCRIBER’S SEED CAPITAL SHARE PRIVATE PLACEMENT

SUBSCRIPTION AGREEMENT OF PACIFIC BLUE ENERGY CORP.. 

SUBSCRIBER’S SUITABILITY QUESTIONNAIRE




In addition to the covenants, representations and warranties contained in the
“Subscriber’s Seed Capital Share Private Placement Subscription Agreement” of
the Company, to which this Appendix “II” - “Subscriber’s Suitability
Questionnaire” is attached, the undersigned Subscriber covenants, represents and
warrants to the Company as follows.




Name of Subscriber: _________________________________________.




Instructions: This “Subscriber’s Suitability Questionnaire” (the
“Questionnaire”) is being provided to each potential subscriber (each a
“Subscriber”) who has indicated an interest in purchasing “Shares” in the
capital stock of Pacific Blue Energy Corp.., a Nevada corporation (the
“Company”). The purpose of this Questionnaire is, in part, to allow the Company
to have complete information about the Subscriber and, in addition, to assure
the Company that it may rely on, if applicable, the exemption from the
registration requirements under the United States Securities Act of 1933, as
amended (the “U.S. Act”), afforded by Section 4(2) of the U.S. Act and “Rule
501” and “Rule 506” of “Regulation D” promulgated thereunder (the “Regulation”).
The Regulation requires that, in order for an issuer, such as the Company, of
securities, such as the Shares, to rely on the exemption afforded thereby, the
Company may only sell the Shares to “Accredited Investors”. Eligibility is
determined, among other things, by the ability of the Subscriber either alone or
with his representative to evaluate the merits and risks of an investment in the
Shares, based on his knowledge and experience in financial and business matters,
or by certain financial criteria.




If the answer to any question is “None” or “Not Applicable” please so state. If
you are acting as agent for a corporation, partnership, trust or other entity,
any reference to the term “you” shall mean such corporation, partnership, trust
or other entity.




Your answers will at all times be kept strictly confidential. However, by
signing this Questionnaire the Subscriber agrees that the Company may present
this Questionnaire to such parties as may be appropriate if called upon to
verify the information provided or to establish the availability of an exemption
from registration of the private placement under the federal or state securities
laws or if the contents are relevant to issue in any action, suit or proceeding
to which the Company is a party or by which it is or may be bound. A false
statement by the Subscriber may constitute a violation of law, for which a claim
for damages may be made against the Subscriber and, if applicable, its
representative. Otherwise, your answers to this Questionnaire will be kept
strictly confidential.




This Questionnaire does not constitute an offer of Shares by the Company, but is
merely a request for information.




Please complete the following Questionnaire fully, attaching additional sheets
if necessary.




1.

Individuals




Please complete the following information if you are investing as an individual
or jointly with another individual:




Name: ________________________.




Spouse’s full name, if jointly held: ________________________.




Date of birth: ________________________.




Citizenship: ________________________.




Permanent home address: ________________________

________________________________________________




Marital status: ________________________.




Address for notices: ________________________

________________________________________________




Home telephone number: ________________________.








25







--------------------------------------------------------------------------------

Business telephone number: ________________________.




Social security or tax identification number: ________________________.




Occupation or profession: ________________________.




Are you purchasing Shares for your own account?




Yes                                 No                




If you are not purchasing Shares for your own account, please complete the
following:




(a)       capacity in which you are purchasing Shares (e.g.,: agent,
representative, administrator, trustee, etc.)

__________________________________________________________.




(b)       name, address and home and business telephone numbers of person(s) you
represent:

__________________________________________________________

__________________________________________________________.




(c)       Please attach evidence of authority authorizing you to represent each
person.




2.

Corporations and other entities




Please complete the following information if you are investing as a corporation,
partnership, trust or other entity:




Name and address of entity: ________________________.

________________________________________________.




State and year of organization: ________________________.

________________________________________________.




Employer identification number: ________________________..




Business activities: ________________________.

________________________________________________..




(a)      Has the corporation, partnership, trust or other entity been formed for
the specific purpose of purchasing Shares?




Yes                                 No                




(b)       

Does the corporation, partnership, trust or other entity have total assets in
excess of $5,000,000?




Yes                                 No                




(c)       Has the corporation, partnership, trust or other entity been in
existence for less than 90 days prior to the date hereof?




Yes                                 No                




(d)       

Indicate the number of shareholders, partners, beneficiaries or other holders of
beneficial interest of the corporation, partnership, trust or other entity:
________________.




(e)       

Does the Subscriber, any relative, spouse or relative of the Subscriber who has
the same residence as the Subscriber and any trust or estate described in
question “(f)” immediately hereinbelow collectively hold more than 50% of the
equity securities (excluding directors’ qualifying shares) or equity interests
of the investing corporation, partnership or other entity?




Yes                                 No                





26







--------------------------------------------------------------------------------

(f)      

Do the Subscriber and the persons and entities specified in question “(e)”
immediately hereinabove above collectively hold more than 50% of the beneficial
interest (excluding contingent interests) of the investing trust or estate?




Yes                                 No                

3.                      All subscribers




                         Please answer each of the following questions:




                         For purposes of this Questionnaire the following
definitions shall apply:




(i)       ”income” shall mean adjusted gross income as reported for federal tax
purposes reduced by (a) any deduction for long term capital gain, (b) any
deduction for depletion, (c) any exclusion for interest and (d) any losses
allocated to purchaser as an individual; and




(ii)      ”net worth” shall mean the total assets in excess of liabilities, as
determined in accordance with generally accepted accounting principles, except
that if any such assets have been depreciated, then the amount of the
depreciation regarding any particular asset may be added to the depreciated cost
of that asset to determine total assets; provided, however, that the amount of
any such depreciation may be added only to the extent that the amount resulting
after adding such depreciation does not exceed the fair market value of that
asset.




(a)       

Is your net worth, excluding the value of your principal residence, home
furnishings and automobiles, more than $200,000?




Yes                                 No                




(b)       

Is your net worth, jointly with your spouse and inclusive of the value of your
principal residence, home furnishings and automobiles, at least $1,000,000?




Yes                                 No                




(c)       

If you are purchasing Shares as an individual, has your income from all sources
exceeded $200,000 in each of the two years preceding the date you will sign this
Questionnaire?




Yes                                 No                




(d)      

If you are purchasing Shares as an individual, did you and your spouse have
joint income from all sources exceeding $300,000 in each of the two years
preceding the date you will sign this Questionnaire?




Yes                                 No                




(e)       

If you are purchasing Shares as an individual and have had income from all
sources of $200,000 for each of the two years preceding the date you will sign
this Questionnaire, or you and your spouse have had joint income of $300,000 for
each of the two years preceding the date you will sign this Questionnaire, do
you reasonably expect your joint income from all sources to be equal to or
exceed such amounts for the current year?




Yes                                 No                




(f)       

As a non-accredited investor, you have an individual or joint income in the
prior two years and a projected income for the current year as follows:




2006 $__________;   2007 $__________;   2008 $__________




(g)

Do you anticipate that your current amount of income will change in the
foreseeable future?




Yes                                 No                








27







--------------------------------------------------------------------------------

                       

If so, when, why and to what amount will that income change?:

_______________________________________________________

_______________________________________________________.




(h)       

Does your proposed purchase of Shares exceed:




____ 10% of your net worth (excluding home, furnishings and automobiles)?

____ 20% of your net worth (excluding home, furnishings and automobiles)?




(i)      

Do you have a prior close business or personal relationship with the Company or
any of its officers, directors or principal (10% or more) shareholders?




Yes                                 No                




If “Yes,” please describe the nature of the relationship:

_______________________________________________________
_______________________________________________________.




(j)       

Are you aware that the proposed offering of Shares is intended to be a long-term
investment?




Yes                                 No                




(k)       

Please indicate the general, business or professional education and degrees
received by you (or, if the Subscriber is a corporation, partnership, trust or
other entity, by the person completing this Questionnaire on its behalf).




School                       Degree                       Year Received

______________________________________________________________
______________________________________________________________
______________________________________________________________.




(l)       

Investment experience:




(i)       Frequency of investment in market securities:

Often                  Occasionally                  Seldom
                 Never           




(ii)      Frequency of investment in commodities futures:

Often                  Occasionally                  Seldom
                 Never           




(iii)     Frequency of investment in options:

Often                  Occasionally                  Seldom
                 Never           




(iv)      Frequency of investment in options:

Often                  Occasionally                  Seldom
                 Never           




(v)       Frequency of investment in securities purchased on margin:

Often                  Occasionally                  Seldom
                 Never           




(vi)      Have you purchased securities sold in reliance on the private offering
exemptions from registration pursuant to the U.S. Act or any state laws during
the past three years?

Yes                                 No                




If you answered “Yes,” please provide the following information:

 

                      Nature
of                      Business                     Total amount
Year               Security                        of
issuer                        invested

______________________________________________________________
______________________________________________________________
______________________________________________________________.





28







--------------------------------------------------------------------------------

(m)       Please describe your principal business activities (or the business
activities of the corporation, partnership, trust or entity) during the past
five years:

______________________________________________________________
______________________________________________________________.




(n)       Have you previously invested in a development stage company?




Yes                                 No                




(o)       Do you believe you have sufficient knowledge and experience in
financial and business affairs that you can evaluate the merits and risks of a
purchase of Shares?




Yes                                 No                




(p)       Do you believe you have sufficient knowledge of investments in
general, and investments similar to a purchase of Shares in particular, to
evaluate the risks associated with a purchase of Shares?




Yes                                 No                




(q)

(1)       In evaluating the merits and risks of this investment, do you intend
to rely upon the advice of a representative (the “Representative”)?




Yes                                 No                




If you answered “Yes,” please identify such person and indicate his or her
business address and telephone number. Any person offering such advice must
complete and return one copy of the “Subscriber’s Representative Questionnaire”
which immediately follows this Questionnaire.

_______________________________________________________
_______________________________________________________
_______________________________________________________.




(2)       

You hereby acknowledge that the Representative identified above, if any, may
receive a sales commission or other compensation in connection with your
purchase of Shares (if permitted by state and federal securities laws), and that
you have been informed that you will receive written notification of such
amounts to be paid before acceptance of this subscription.




(r)       Will any of the money you will use to purchase the Shares be borrowed
from lenders outside of the United States of America?




Yes                                 No                




(s)       Do you understand that there will be substantial restrictions on your
ability to resell any Shares you purchase and that, in any event, you will not
be able to resell any Shares purchased unless an exemption from registration or
qualification is available pursuant to the U.S. Act and the securities laws of
the various states and other appropriate jurisdictions.




Yes                                 No                








29







--------------------------------------------------------------------------------

                       You hereby acknowledge that the foregoing statements are
true and accurate to the best of your information and belief and that you will
promptly notify the Company of any changes in the foregoing answers. You further
acknowledge that you have requested and hereby authorize the individual named in
question “(p)” hereinabove, if any, to act as your Representative in connection
with the evaluation of the merits and risks of a prospective purchase of Shares
by you (or the purchasing corporation, partnership, trust or other entity) and
you have read and understood the Subscriber’s Representative Questionnaire
delivered to you herewith.




                         Dated at __________, __________, on this _____ day of
__________, 200__.




______________________________

   Name of Subscriber - please print




By: __________________________

Official Capacity or Title - please print







______________________________

            Signature of Subscriber







______________________________

Please print name of individual whose

signature appears above if different than

the name of the Subscriber printed above

______________________________

            Subscriber’s Address




______________________________










______________________________

     Subscriber’s Telephone Number







______________________________

     Subscriber’s Facsimile Number




______________________________

     Subscriber’s E-mail address








30







--------------------------------------------------------------------------------

Appendix “III”




TO THE SUBSCRIBER’S SEED CAPITAL SHARE PRIVATE PLACEMENT

SUBSCRIPTION AGREEMENT OF PACIFIC BLUE ENERGY CORP. 

SUBSCRIBER’S REPRESENTATIVE QUESTIONNAIRE




In addition to the covenants, representations and warranties contained in the
“Subscriber’s Seed Capital Share Private Placement Subscription Agreement” of
the Company, to which this Appendix “III” - “Subscriber’s Representative
Questionnaire” is attached, the undersigned Subscriber and its Representative
covenants, represents and warrants to the Company as follows.




                        Name of Subscriber:
_________________________________________.




Instructions: This “Subscriber’s Representative Questionnaire” (the
“Questionnaire”) is being sent to each potential subscriber who has indicated an
interest in purchasing “Shares” in the capital stock of Pacific Blue Energy
Corp., a Nevada corporation (the “Company”). The purpose of this Questionnaire
is, in part, to allow the Company to have complete information about the
subscriber and, in addition, to assure the Company that it may rely on, if
applicable, the exemption from the registration requirements under the United
States Securities Act of 1933, as amended (the “U.S. Act”) afforded by
“Regulation D” promulgated thereunder (the “Regulation”). The Regulation
requires that, in order for an issuer, such as the Company, of securities, such
as the Shares, to rely on the exemption afforded thereby, the Company may only
sell the Shares to “Accredited Investors”. Eligibility is determined, among
other things, by the ability of the Subscriber either alone or with his
representative (herein the “Representative”) to evaluate the merits and risks of
an investment in the Shares, based on his knowledge and experience in financial
and business matters, or by certain financial criteria.




If the answer to any question is “None” or “Not Applicable” please so state.




Your answers will at all times be kept strictly confidential. However, by
signing this Questionnaire, the Representative agrees that the Company may
present this Questionnaire to such parties as may be appropriate if called upon
to verify the information provided or to establish the availability of an
exemption from registration of the private placement under the federal or state
securities laws or if the contents are relevant to issue in any action, suit or
proceeding to which the Company is a party or by which it is or may be bound. A
false statement by the Representative may constitute a violation of law, for
which a claim for damages may be made against the Representative and, if
applicable, the Subscriber.




This Questionnaire does not constitute an offer of Shares by the Company, but is
merely a request for information.




Please complete the following Questionnaire fully, attaching additional sheets
if necessary.




1.

Name: ____________________________________.




Age: ____________________________________.




Business Address:
_________________________________________________________________ .




Telephone Number: ____________________________________.







2.

Present occupation or position, indicating period of such practice or employment
and field of professional specialization, if any:

______________________________________________________________.

______________________________________________________________.

3.

List any business or professional education, including degrees received, if any.




______________________________________________________________.

______________________________________________________________.




4.

Have you had prior experience in advising clients with respect to investments of
this type?




Yes                                 No                








31







--------------------------------------------------------------------------------

5.

List any professional licenses or registrations, including bar admissions,
accounting certifications, real estate brokerage licenses, and SEC or state
broker-dealer registrations held by you.

______________________________________________________________.
______________________________________________________________.




6.

Describe generally any business, financial or investment experience that would
help you to evaluate the merits and risks of this investment.

______________________________________________________________.
______________________________________________________________.




7.

State how long you have known the Subscriber and in what capacity.

______________________________________________________________.
______________________________________________________________.




8.

Except as set forth in subparagraph (a) below, neither I nor any of my
affiliates have any material relationship with the above-noted Company, its
directors, officers, shareholders or attorneys; no such material relationship
has existed at any time during the previous two years; and no such material
relationship is mutually understood to be contemplated.




(a)       

______________________________________________________________
__________________________________________________________________.




(b)      

If a material relationship is disclosed in subparagraph (a) above, indicate the
amount of compensation received as a result of such relationship.

______________________________________________________________.
______________________________________________________________.




9.

In advising the Subscriber in connection with Subscriber’s prospective
investment in the Company, I will be relying in part on the Subscriber’s own
experience in certain areas.




Yes                                 No                




10.

In advising the Subscriber in connection with the Subscriber’s prospective
investment in the Company, I will be relying in part on the expertise of an
additional representative or representatives.




Yes                                 No                




If “Yes,” give the name and address of such additional representative or
representatives.

______________________________________________________________.
______________________________________________________________.




I understand that the Company will be relying on the accuracy and completeness
of my responses to the foregoing questions, and I represent and warrant to the
Company as follows:




(a)

I am acting as Representative for the Subscriber in connection with the
Subscriber’s prospective investment in the Company;




(b)

the answers to the above questions are complete and correct and may be relied
upon by the Company in determining whether the offering in connection with which
I have executed this Questionnaire is exempt from registration under the U.S.
Act pursuant to the Regulation or otherwise;




(c)

I will notify the Company immediately of any change in any statement made herein
occurring prior to the closing of any purchase by the Subscriber of an interest
in the proposed investment;




(d)

I am not an affiliate, director, officer or other employee of the Company or any
of its subsidiaries or affiliates or a beneficial owner of 10% or more of any
class of the equity securities of the Company or any of its subsidiaries or
affiliates;




(e)

I have disclosed to the Subscriber in writing, prior to the Subscriber’s
acknowledgment of me as his/her Representative, any material relationship with
the Company or its affiliates disclosed in answer to Question 8 above; and





32







--------------------------------------------------------------------------------




(f)

I personally (or together with the Subscriber or the additional representative
or representatives indicated above) have such knowledge and experience in
financial and business matters that I am capable of evaluating the merits and
risks of the Subscriber’s prospective investment in the Company.




                        Dated at __________, __________, on this _____ day of
__________, 200__.







___________________________________

Name of Representative - please print     







____________________________________

Signature of Representative










__________




End of Subscriber’s Seed Capital Share Private Placement Subscription Agreement

__________





33





